MEMORANDUM**
R. Charles Bryfogle appeals pro se the district court’s judgment dismissing appeal from a bankruptcy court order concluding that certain debts he owed the State of Arizona as sanctions for vexatious and frivolous litigation were non-dischargeable. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Emery v. World Savings & Loan Ass’n (In re Emery), 317 F.3d 1064, 1069 (9th Cir.2003). We affirm.
The debts in question were three separate punitive sanctions awarded to the Arizona Board of Regents against Bryfogle for vexatious and frivolous litigation. Because the Board of Regents is a governmental unit of the state of Arizona, see Ariz.Rev.Stat. § 15-1625(3), the district court properly concluded these debts were non-dischargeable, see 11 U.S.C. § 523(a)(7); Warfel v. City of Saratoga (In re Warfel), 268 B.R. 205, 210 (9th Cir.BAP, 2001).
Bryfogle’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.